Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/07/2020 has been entered. Claims 1 – 5 remain pending. Claim 6 is newly added. Claims 1 – 3 and 5 – 6 are under examination.
The amendment to claim 1 has overcome the 112(b) rejection previously set forth.
The amendment to claim 1 has overcome the rejection of claims  1 – 3 and 5 in view of Kawata (US2014/0212684) and Azuma (JP2011-111673). The examiner agrees that Kawata in view of Azuma does not teach or reasonably suggest heating to higher than 800°C and that the log (PH2O/PH2) at “higher than 800°C” is lower than the log (PH2O/PH2) at “higher than 700°C to 800°C or lower”

Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “the atmosphere of the furnace is in a range of Expression (ii) below” appears to have repeated the claim language of “below” from claim 1, even though expression (ii) is technically above claim 6. The examiner respectfully suggests the language of “the atmosphere of the furnace is in a range of Expression (ii) and higher than the furnace body average”. Appropriate correction is required.

Claim Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation of claim 6, that the log (PH2O/PH2) of “higher than 700°C or 800°C or lower” must be higher than log (PH2O/PH2) of “700°C or lower”, renders Expressions (i) and (ii) unclear. Given that both Expression (i) and (ii) possess the same upper limit/upper bound, there would necessarily be a value for Expression (i), that Expression (ii) could not be greater/higher than. Therefore, the limitations of claim 6 are indefinite. The examiner respectfully suggests making the range of Expression (ii), -1.3 < log (PH2O/PH2) ≤ -0.07. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US2014/0234656)

Regarding claims 1 – 3 and 5, Fujita teaches a galvanized steel sheet and a method of producing thereof [0001]. Fujita further teaches a composition of the steel sheet as (in mass %): 
Element 
Claimed Invention 
Fujita 
Reference
Relation
Carbon (C)
0.05 – 0.4%
0.05 – 0.5% 
[0030]
Overlaps
Silicon (Si)
0.1 – 2.50%
0.1 – 3.0% 
[0030]
Overlaps
Manganese (Mn)
1.2 – 3.5% 
0.5 – 5.05
[0030]
Overlaps
Phosphorus (P)
0.1% or less
0.001 – 0.5%
[0030]
Overlaps
Sulfur (S)
0.01% or less
0.001 – 0.03%
[0030]
Overlaps
Aluminum (Al)
1.2% or less
0.005 – 1.0%
[0030]
Falls within
Nitrogen (N)
0.01% or less 
0%*
[0030]
Falls within
Iron (Fe)
Balance 
Balance 
[0030]
Falls within

**Remaining elements are not required/encompass 0 mass%
	Fujita also teaches one or more elements of Ti, Nb, Cr, Mo, Ni, Cu, and B which overlaps with the claimed ranges of claim 2 [0031].
Furthermore Fujita teaches a method for annealing in which the steel sheet is heated up to a temperature of range of 600 – 850⁰C [0075], which overlaps with the claimed temperature range, and then held in said temperature range for a time of 10 – 1000 seconds, which overlaps with the claimed temperature range, with a hydrogen content of 1 – 30 vol% [0078, 0084]. Furthermore, Fujita teaches that the during the heating up stage, the log(PH2O/PH2) is -2.0 to 0.5, which overlaps with the claimed range (equations i, ii, iii) [0076-0077], and that during the soaking stage the log(PH2O/PH2) is lower (-5.0 to -2.0), which overlaps with the claimed range (equations i and iii) [0082-0083]. 
	Fujita discloses in table 2/3, scenarios, in which the steel sheet is heated up to approximately 800⁰C at a specific log(PH2O/PH2), and then held at a slightly higher temperature (i.e. greater than 800⁰C) H2O/PH2) is lower, and in which the hydrogen volume% and holding time are disclosed [Table 2]. Additionally, Fujita teaches that the log(PH2O/PH2) of both the heating furnace and soaking furnace are specifically controlled/adjusted in order to control the amount and type of oxides present on the surface in order to improve adhesion and plating wettability [0076,77 & 0082,83]. Fujita also discloses in the [0041] that the peak temperature and time also affect the wettability and adhesion and that the hydrogen concentration is adjusted to control plating wettability and adhesion [0078, 0084]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the invention and teachings as disclosed in Fujita and optimized the heating/soaking temperatures and conditions of claims 1, 3 and 5 within those provided by Fujita to control the amount and type of oxides present on the surface in order to improve adhesion and plating wettability. Given the evidence that the log(PH2O/PH2) of the heating temperature range overlaps with at least equations i and ii; that the soaking temperature range is slightly higher and also has a lower log(PH2O/PH2) that overlaps with equation iii; and that Fujita provides an indication that ~800⁰C would an appropriate temperature to adjust the log(PH2O/PH2) and that ~800⁰C provides superior results [Fig 8], one of ordinary skill in the art would have a reasonable expectation of success in formulating the claimed limitation ranges. (See MPEP 2144.05, II). 
Furthermore, although Fujita does not explicitly teach the dew point, Fujita does teach the log(PH2O/PH2) as well as the hydrogen content [See Table 2] and therefore, a dew point would necessarily be present in the atmosphere (given the presence of H2O), and further could be routinely calculated from the disclosure of the log(PH2O/PH2) and hydrogen content. Additionally, while Fujita does not explicitly teach the tensile strength, Fujita teaches a highly overlapping composition and similar method of making. Therefore, an ordinarily skilled artisan would expect the tensile strength of Fujita to achieve/overlap with the claimed limitation of 780 MPa or higher, absent evidence to the contrary. 
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
	
Moreover, it has been held in United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). In this case, Fujita recognizes that both the log(PH2O/PH2) as well as the hydrogen content are results effective variables for controlling the surface of the steel for wettability and adhesion [Fujita, 0075]. Given that the dew point is directly related to the partial pressure of steam (PH2O), the dew point would also be a result effective variable for achieving the desired wettability and adhesion on the steel sheet surface. 

Response to Arguments
The amendment to claim 1, as well, as applicant’s arguments, have overcome the rejection of claims 1 – 3 and 5 in view of Kawata (US2014/0212684) and Azuma (JP2011-111673). The examiner agrees that Kawata in view of Azuma does not teach or reasonably suggest heating to higher than 800°C and that the log (PH2O/PH2) at “higher than 800°C” is lower than the log (PH2O/PH2) at “higher than 700°C to 800°C or lower”

12/07/2020 in regards to Fujita (US 2014/0234656) have been fully considered but they are not persuasive. In response to applicant’s arguments that the currently claimed invention achieves unexpected results in the form of the depth of the internal oxidation layer and thickness of the decarburization layer, the examiner respectfully disagrees. Firstly, it is noted that neither the depth of the internal oxidation layer or the thickness of the decarburization layer is commensurate in scope with the claims. 
Additionally, it is respectfully noted that the burden has shifted to applicant to establish that the results are both unexpected and significant (See MPEP 716.02(b)). Applicant notes that Test No. 17 of the instant invention achieves a decarburization layer of 1 µm, while Test No(s). 149 and 152 achieve a decarburization layer of 0 µm thickness. However, in [0046] of the instant invention it is stated that a decarburization layer of 70 µm or less indicates that decarburization has been suppressed, which is significantly larger than both 1 µm and 0 µm, therefore, it is unclear how the difference between 1 µm and 0 µm is significant in view of the instant invention’s disclosure as a whole. 
Further, it is noted that Test No(s). 14 and 15, which are very similar tests to Test No. 17, achieve a decarburization layer thickness of 0 µm. Therefore, it appears to establish that the relationship of the between the log (PH2O/PH2) at “higher than 800°C” and the log (PH2O/PH2) at “higher than 700°C to 800°C or lower” does not produce unexpected and significant results, vis-à-vis the decarburization layer thickness. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 
Regarding claim 6, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 6. Specifically the limitations of, when heating the steel to a temperature of higher than 800°C and 900°C or less for annealing, the log (PH2O/PH2) range varies with temperature including 
at “700°C or lower” is -3.01 < log (PH2O/PH2) < -0.07 
at “higher than 700°C to 800°C or lower” is -1.3 < log (PH2O/PH2) < -0.07
at “higher than 800°C” is -3.01 < log (PH2O/PH2) ≤ -0.53
and the relationship that the log (PH2O/PH2) at “higher than 800°C” is lower than the log (PH2O/PH2) at “higher than 700°C to 800°C or lower” and that the log (PH2O/PH2) at “higher than 700°C to 800°C or lower” is higher than the log (PH2O/PH2) at “700°C or lower”. 
	The closet prior art is Fujita (US2014/0234656) which describes a steel with an overlapping composition and continuous annealing process with a heating furnace that heats up to approximately 800°C with a log (PH2O/PH2) range that overlaps with the ranges of log (PH2O/PH2) for “700°C or lower” and “higher than 700°C to 800°C or lower”, as claimed. The heating furnace is followed by a soaking furnace that soaks the steel at a temperature range of approximately greater than 800°C with a log (PH2O/PH2) range that overlaps with the range of log (PH2O/PH2) for “higher than 800°C”, as claimed, and in which the  log (PH2O/PH2) is lower than the log (PH2O/PH2) when the steel sheet is “higher than 700°C to 800°C or lower”. However, Fujita does not teaches that the log (PH2O/PH2) at “higher than 700°C to 800°C or lower” is greater/higher than the log (PH2O/PH2) at “700°C or lower”. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0174608 – Galvanized steel sheet with an annealing process with different atmospheres for the first heating step, second heating step, and soaking step. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731